Citation Nr: 1537401	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994, and from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, and in July 2014, the Board granted the claim, to the extent that it assigned a 70 percent evaluation.  

In that decision, the Board determined that a TDIU issue had been raised, and remanded the TDIU claim for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a TDIU is warranted.  

Service connection is currently in effect for PTSD, upper and lower back strain, and degenerative joint disease and tendinopathy of the supraspinatus muscle tendon with partial tear of anterior glenoid labrum.

In July 2014, the Board remanded the claim.  The Board directed that a detailed statement be obtained from the Veteran regarding his post-service work history as well as his education and training.  The Board also directed that he be afforded examinations, and that opinions be obtained  regarding whether or not the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  An opinion has been obtained with regard to his shoulder and back disabilities.  

With regard to the effect of PTSD, following the Board's remand, the Veteran was sent a duty-to-assist letter.  In September 2014, he submitted a statement (VA Form 21-8940) in which he stated he had last worked for a railroad in November 2010.  That same month, a statement was received from the Veteran's former employer, a railroad (CSX), indicating that he last worked in November 2010, and that he has been "out on medical leave" since that time. 

In October 2014, the Veteran was afforded VA examinations of his service-connected disabilities.  A VA PTSD disability benefits questionnaire (DBQ), dated in October 2014, notes that the Veteran reported that he had worked for a railroad (CSX) until 2010, that he was "laid off" due to medical, and that he was doing part time work in carpentry and a "contract mail delivery route."  

The examiner stated that the Veteran is able to work part time in limited fashion, and that he acknowledged that work was in the past and in more limited way now the only thing that can keep him busy and positively distracted, but that he is increasingly compromised in being able to effectively engage in work activity due to pain difficulty.  The examiner stated that it is not currently likely that Veteran could successfully engage in full time employment due to PTSD sxs noted above, "However, in a limited fashion work related activity is helpful."

An October 2014 VA back DBQ shows that the Veteran was noted to currently be working at a desk job at CSX, and to be working part-time in postal delivery.  

VA progress notes, dated between 2012 and 2013, contain multiple notations which indicate that the Veteran was employed as a garbage truck driver.  See e.g., reports, dated in October 2012; February, May and October of 2013
.
In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).

For TDIU claims, a claimant's education and work experience are relevant to the issue of entitlement to such a rating.  Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In summary, there is a substantial amount of conflicting evidence as to the Veteran's reported work history, to include evidence that he is currently employed.  See also February 2015 statement from Veteran's representative (indicating that the Veteran reported to them that "he had not worked in any capacity for some time due to his inability to get along with co-workers").  

Under the circumstances, the Veteran should be requested to resubmit his work history, followed by obtaining a supplemental opinion from the October 2014 VA PTSD examiner that discusses the Veteran's work history.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran a detailed statement regarding his post-service work history, as well as all of his education and training, including the question of whether the Veteran is currently working.  The Veteran should specifically be required to state whether or not he is currently employed, and, if so, in what capacity.  All actions to obtain the requested statement should be documented fully in the claims file.

2.  Send any statement obtained from the Veteran, and a copy of this remand together with the claims file to the VA examiner who performed the Veteran's October 2014 PTSD DBQ.  The examiner should be requested to discuss the Veteran's work history, and to provide an opinion as to the effect of the Veteran's PTSD on his ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD renders him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any of his non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered.

3.  Thereafter, readjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations, not previously provided, considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims files should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




